DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/EP2018/081219, which claims benefit of U.S. Application No. 62/589,074, filed November 21, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1, 2, 4, 6, 10-12, 14-16, 20, 22-25, 28 and 30, in the reply filed on October 25, 2022 is acknowledged.  Claims 33, 35 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 3, 5, 7-9, 13, 17-19, 21, 26, 27, 29, 31, 32, 34, 36 and 38-45 were previously canceled. 

Claim Objections
3.	Claims 1, 2, 4, 6, 14 and 30 are objected to because of the following informalities:  Claims 1, 2, 4, 6 and 30 recite the term “double stranded DNA molecules”.  For consistency with the term “single-stranded adaptors” in claim 1, the term “double-stranded” should be hyphenated each time it is used as “double-stranded”.  In addition, the term “single stranded” is also used in claim 1 and should be hyphenated.  Similarly, the term “cell free DNA molecules” in claims 2 and 14 should be hyphenated each time it is used as “cell-free DNA molecules”.   Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 2 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 2 and 4, the term "e.g.", an abbreviation for the phrase “for example”, renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 4, 6, 10, 12, 15, 16, 20, 22-25, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsavachidou, D. (U.S. Patent Pub. No. 2019/0352706, which claims earliest benefit of U.S. Provisional Application No. 62/450,070, filed January 24, 2017). 
With regards to claim 1, Tsavachidou teaches a method of amplifying DNA (methods are provided for constructing consecutively connected copies of nucleic acid molecules that may be used perform sequencing of the same molecules several times, see Abstract and paragraphs 12 and 13) comprising:
a) providing linear double stranded DNA molecules (DNA samples are prepared by fragmenting genomic DNA to a desired size, wherein the fragments are double-stranded, paragraphs 65 and 85, Figure 1A, parts 101 and 102);
b) attaching single-stranded adaptors to both ends of the linear double stranded DNA molecules to produce single stranded, covalently closed DNA molecules (adaptors having a hairpin structure are ligated to the ends of a double-stranded molecule to form a circular nucleic acid molecule, paragraph 85 and Figure 1A); and
c) amplifying the single-stranded, covalently closed DNA molecules in a single operation by (i) rolling circle amplification (RCA) and (ii) multiple displacement amplification (the circular nucleic acid molecule is subjected to rolling circle amplification by extension of a primer to displace the primer strand, part 105, which becomes a template for additional primers to bind, part 106, and provide additional polymerase extension sites, leading to a branched product generated by strand displacement, paragraph 93 and Figure 1E).
With regards to claim 4, Tsavachidou teaches a method of amplifying DNA wherein the linear double stranded DNA is derived from one or more bodily fluids from mammals, e.g., selected from CSF, blood, plasma, serum, ascites, urine, saliva, tear drops, milk, semen and synovial fluid (nucleic acid molecules may be obtained from a variety of sources, including bodily fluids such as blood, urine, serum and saliva from humans or other organisms, see paragraph 62).
With regards to claim 6, Tsavachidou teaches a method of amplifying DNA wherein providing the linear double stranded DNA comprises end-repair and/or dA-tailing (preparing DNA fragments may include end repair and dA-tailing, paragraphs 157 and 169).
With regards to claim 10, Tsavachidou teaches a method of amplifying DNA wherein the adaptors have a hairpin structure (the adaptors may be single-stranded having a hairpin configuration, paragraphs 52, 53, 85, 169 and Figures 1A and 7).
With regards to claim 12, Tsavachidou teaches a method of amplifying DNA wherein the adaptors comprise a primase/polymerase recognition sequence (adaptors comprise primer binding sites, such as for RCA or PCR, wherein the binding sites will be replicated and used in the branched products as well, paragraphs 87 and 132 and Figures 1E and 9; the loop regions of the hairpin adaptors may serve as sites for generating primers using primases or primase-polymerases, paragraph 92).
With regards to claims 15 and 16, Tsavachidou teaches a method of amplifying DNA wherein amplification is primed by a primase/polymerase or with random synthetic primers, wherein amplification is primed by Thermus thermophilus primase/polymerase (TthPrimPol) or human primase/polymerase (HsPrimPol) (priming for amplification may be performed using a primer-polymerase (PrimPol), such as thermostable PrimPol from Sygnis, paragraphs 92 and 151). 
With regards to claim 20, Tsavachidou teaches a method of amplifying DNA wherein amplification comprises strand extension using a polymerase having strand displacement activity (the amplification of the circularized fragments is initiated by RCA using primers and a strand-displacing polymerase, paragraph 95). 
With regards to claims 22-24, Tsavachidou teaches a method of amplifying DNA wherein amplification comprises primase-initiated multiple displacement amplification comprising using a primase/polymerase to generate primers on the DNA and using a polymerase having strand displacement activity to extend the primers, wherein the primase/polymerase comprises TthPrimPol and the polymerase comprises Phi29 polymerase (priming for amplification may be performed using a primer-polymerase (PrimPol) that generates primers within the adaptor loop sequences, see paragraph 92, wherein the PrimPol may be a thermostable PrimPol from Sygnis, and the strand-displacing polymerase may be phi29 DNA polymerase, paragraphs 151 and 157). 
With regards to claims 25 and 28, Tsavachidou teaches a method of amplifying DNA further comprising: d) sequencing the amplified DNA and further comprising 
detecting one or a plurality of genetic variants in the sequenced, amplified DNA (the consecutively connected copies generated by the amplification methods are used for consecutively sequencing the copies with a sequencer such as a nanopore device to enable replicate readings, to thus improve overall sequencing accuracy and to be able to distinguish sequencing errors from true genetic variants following multiple alignment analysis and consensus sequence building, paragraphs 41 and 99). 
With regards to claim 30, Tsavachidou teaches a method of amplifying DNA (methods are provided for constructing consecutively connected copies of nucleic acid molecules that may be used perform sequencing of the same molecules several times, see Abstract and paragraphs 12 and 13) comprising:
a) providing linear double stranded DNA molecules (DNA samples are prepared by fragmenting genomic DNA to a desired size, wherein the fragments are double-stranded, paragraphs 65 and 85, Figure 1A, parts 101 and 102);
b) performing end-repair and dA tailing on the DNA molecules (preparing DNA fragments may include end repair and dA-tailing, paragraphs 157 and 169); 
c) ligating hairpin adaptors to the end-repaired dA-tailed DNA molecules to produce adaptor-tagged DNA molecules (adaptors having a hairpin structure with dT overhangs are ligated to the ends of a double-stranded molecule to form a circular nucleic acid molecule, paragraphs 85 and 157 and Figure 1A); and 
d) amplifying the adaptor-tagged DNA molecules by (i) rolling circle amplification and (ii) multiple displacement amplification (“MDA”) (the circular nucleic acid molecule is subjected to rolling circle amplification by extension of a primer to displace the primer strand, part 105, which becomes a template for additional primers to bind, part 106, and provide additional polymerase extension sites, leading to a branched product generated by strand displacement, paragraph 93 and Figure 1E).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsavachidou, D. (U.S. Patent Pub. No. 2019/0352706) in view of Pushkarev et al. (U.S. Patent Pub. No. 2013/0157870). 
	Tsavachidou teaches the limitations of claims 1, 4, 6, 10, 12, 15, 16, 20, 22-25, 28 and 30, as discussed above.  In addition, with regard to claim 2, Tsavachidou teaches that fragments prepared from nucleic acid molecules for amplification and sequencing may be less than 200 nucleotides in length, or may be 300 to 600 or 200 to 2000 nucleotides in length (paragraph 66). 
With regards to claim 14, Tsavachidou teaches a method of amplifying DNA comprising: 
providing linear double stranded DNA molecules (DNA samples are prepared by fragmenting genomic DNA to a desired size, wherein the fragments are double-stranded, paragraphs 65 and 85, Figure 1A, parts 101 and 102); 
performing end repair and dA tailing on the DNA molecules (preparing DNA fragments may include end repair and dA-tailing, paragraphs 157 and 169); and 
ligating hairpin adaptors comprising a dT overhang to the end repaired, dA tailed DNA molecules (adaptors having a hairpin structure with dT overhangs are ligated to the ends of a double-stranded molecule to form a circular nucleic acid molecule, paragraphs 85 and 157 and Figure 1A). 
	However, Tsavachidou does not teach a method of amplifying DNA wherein the linear double stranded DNA molecules comprise apoptotic cell free DNA molecules. 
	Pushkarev teaches methods for obtaining a sequence of nucleic acid fragments, such as a consensus sequence or a haplotype sequence (see Abstract and paragraph 7).  Pushkarev further teaches methods of preparing DNA fragments for sequencing wherein hairpin adaptors are joined to a target polynucleotide, paragraphs 57.  In addition, Pushkarev teaches that the fragments may be amplified by rolling circle amplification or hyper-branched rolling circle amplification (paragraph 98).  Pushkarev also teaches that the methods of the invention may be applied to any of type of fragmented double-stranded DNA, including cell-free DNA isolated from plasma or serum, or apoptotic DNA from cells or tissues (paragraph 48). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Tsavachidou and Pushkarev since both references teach methods for preparing target polynucleotides for sequencing that comprises obtaining DNA fragments, attaching adaptors to the ends of the fragments, and amplifying the tagged fragments, such as by RCA or a branched RCA method.  While both references also teach that the fragments may be obtained from cell-free bodily fluids such as serum and plasma, Pushkarev also teaches that apoptotic DNA may be processed and analyzed by the methods (see Pushkarev, paragraph 48).  Thus, an ordinary practitioner would have been motivated to combine the methods of Tsavachidou and Pushkarev since the methods of Tsavachidou could be readily modified by the teachings of Pushkarev to include apoptotic DNA among the sources of DNA fragments that may be processed for sequencing, whether the apoptotic DNA is cell free, or obtained from cells or tissues.  It is also noted that the methods of Pushkarev also aim to multiplex two or more enzymatic processes in one reaction for simultaneous processing of DNA molecules with a combination of enzymes in a one-step-one-tube reaction, such as an amplification reaction (see paragraph 48), which is directly applicable to the methods of Tsavachidou, wherein DNA fragments may be amplified in a single reaction using both a primase-polymerase enzyme for priming the fragments, and a strand-displacing enzyme for amplification by RCA and multiple displacement amplification (such as  hyper-branched RCA) (Tsavachidou, paragraphs 151 and 157). 
Subject Matter Free of the Prior Art
13.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  No prior art was found that teaches or suggests a method of amplifying DNA comprising attaching adaptors having the following sequence: 5’ TAACATTTGTTGGCCACTCAGGCCAACAAATGTTAT3’ [SEQ ID NO: 1] as currently claimed. 

Conclusion

14.	Claims 1, 2, 4, 6, 10, 12, 14-16, 20, 22-25, 28 and 30 are rejected over the prior art.  However, claim 11 is free of the prior art, as discussed above.  In addition, claims 2 and 4 are under 35 U.S.C. 112(b) as being indefinite, as also discussed above. 

Correspondence

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637